Name: Commission Regulation (EC) No 2337/2003 of 30 December 2003 correcting Regulation (EC) No 1903/2003 fixing the olive yields and oil yields for the 2002/03 marketing year
 Type: Regulation
 Subject Matter: plant product;  processed agricultural produce;  farming systems;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32003R2337Commission Regulation (EC) No 2337/2003 of 30 December 2003 correcting Regulation (EC) No 1903/2003 fixing the olive yields and oil yields for the 2002/03 marketing year Official Journal L 346 , 31/12/2003 P. 0026 - 0027Commission Regulation (EC) No 2337/2003of 30 December 2003correcting Regulation (EC) No 1903/2003 fixing the olive yields and oil yields for the 2002/03 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), and in particular Article 5(11) thereof,Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations(2), and in particular the first indent of the second paragraph of Article 19 thereof,Whereas:(1) An error has been found in the Annex to Commission Regulation (EC) No 1903/2003(3).(2) That Regulation should be corrected accordingly.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1In the Annex to Regulation (EC) No 1903/2003, part D (Spain) is corrected as follows:1. Point 6 (Extremadura) is replaced by the following:">TABLE>"2. The line giving the total amount (ESPAÃ A) is replaced by the following:">TABLE>"Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 November 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66. Regulation as last amended by Regulation (EC) No 1513/2001 (OJ L 201, 26.7.2001, p. 4).(2) OJ L 208, 3.8.1984, p. 3. Regulation as last amended by Regulation (EC) No 1639/98 (OJ L 210, 28.7.1998, p. 38).(3) OJ L 280, 30.10.2003, p. 6.